Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11, 14, and 24 recite the broad recitations of amounts of each component, and the claims also recite limitations that are narrower with respect to the amounts of each component. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 20 and 23 recites: “wherein the polyurethane composition is characterized in that a performance property is improved compared to a reference polyurethane composition...”  The terms "improved compared" and “reference polyurethane” are relative terms which render the claims indefinite.  The recitation leaves the scope of the invention indefinite.  It is unclear what the specific properties of the previous polymers were and what the properties of the claimed polymer are.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 16-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-20160057617 to Jaeyoung et al.
As to claims 1-2, Jaeyoung discloses a polyol composition comprising an aliphatic polycarbonate derived from copolymerization of carbon dioxide and epoxides and a different polyol selected from polycarbonate polyols, polyester polyols, and polyether polyols (See Examples 1-3).
	As to claims 3-4, Jaeyoung discloses polytetramethylene glycol as a suitable polyether polyol in the mixture and as a suitable chain extender in the polyol mixture (0084).
	As to claims 5-8, Jaeyounh discloses polyester polyols derived from the copolymerization of adipic acid and 1,4-butanediol or 1,6-hexanediol (0083).
	As to claim 12, Jaeyoung discloses a polyol composition comprising mixtures of two polycarbonate polyols (Example 3, 0148-0149).
	As to claims 16-17, Jaeyoung discloses NCO-terminated prepolymers comprising the copolymerization of diisocyanates and the polyol composition (Examples 1-3).
	As to claims 18-19, Jaeyoung discloses polyurethane compositions prepared from the polyol composition that can be used in 1- or 2-component PU systems in the producing of elastomers, coatings, and adhesives (0002-0003).
	As to claims 20 and 22-23, Jaeyoung discloses improved tensile strength and elongation of the PU polymers derived from the polyol composition in comparison to PU polymers not comprising the polyol composition (Table 2).
	As to claim 24, Jaeyoung discloses tensile strengths that are greater than the comparable polyurethane resins (See Table 2 in original document).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20160057617 to Jaeyoung et al. in view of U.S. Patent Pub. No. 2016/0264711 to Krebs et al.
As to claims 9-10, Jaeyoung discloses suitable epoxides such as C2-C20 that can be used to prepare the polycarbonate diol in the copolymerization with carbon dioxide.  Accordingly, the position is taken that it would have been obvious to prepare a polycarbonate polyol of the claimed formula after reading the disclosure of Jaeyoung.  A person of ordinary skill in the art would expect the substitution to still provide the improved properties over comparable polyurethanes that do not comprise the polyurethane composition (0031).  This is further supported by Krebs that teaches polycarbonate polyols of the following formula:

    PNG
    media_image1.png
    140
    562
    media_image1.png
    Greyscale

(0043) used in the polyurethane compositions.  Accordingly, the position is taken that it would have been obvious to substitute the polypropylene carbonate polyol of Jaeyoung with polycarbonate polyols of Krebs because of environmental (same as Jaeyoung) and economic reasons and improved mechanical properties.  In particular, elongation at break, tensile strength, and hardness (0005 and 0010).
As to claim 11, Jaeyoung discloses a polyol composition comprising 10 to 50% by weight of the polycarbonate polyol (polypropylene carbonate) and 50 to 90% by weight of the other polyols (0080).  It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of this it would therefore have been obvious that in this particular instance to use more of the polycarbonate polyol that falls within the claimed range based on prior art presented that disclosed wherein increasing the amount of polycarbonate polyol directly results in a more eco-friendly polyol composition and improvement in certain physical properties relating to the polymers mechanical strength (0080-0082). 
As to claims 13-14, Jaeyoung discloses mixtures of polycarbonate polyols can be used and the polypropylene carbonate must be used in amounts that range from 10 to 50% and the other polycarbonate polyol can be used in amounts that range from 50 to 90% by weight.  At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polycarbonate polyol in example 3 with the polycarbonate polyol of Krebs to improve certain physical properties relating to the polymers elongation at break, tensile strength, and hardness (See Krebs, 0010, comparative examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763